Citation Nr: 9922478	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to rating in excess of 30 percent for left 
eye disability for the period from September 1993 to December 
1994.

2.  Entitlement to a rating in excess of 20 percent for left 
eye disability for the period from January 1995 forward.

3.  Entitlement to restoration of a disability evaluation of 
30 percent for left eye disability for the period from 
January 1995 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reduced the veteran's disability 
rating for a left eye disability from 30 percent to a 
noncompensable rating, effective January 1995.  The rating 
was subsequently increased to 20 percent effective January 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An evaluation of 30 percent for the veteran's left eye 
disability had been in effect for more than 5 years at the 
time of the rating decision reducing the evaluation to 0 
percent. 

3.  The December 1993 VA examination on which the RO based 
its rating decision reducing the 30 percent rating for 
diplopia to 0 percent was as full and complete as the 
examinations upon which the 30 percent rating was authorized 
and continued.

4.  The medical evidence of record shows that the veteran has 
better than 20/40 vision in his right eye; and occasional 
diplopia in his left eye, measured in April 1996 as being in 
the 31 to 40 degrees upward and right lateral field of 
vision.
 

CONCLUSIONS OF LAW

1.  The requirements for restoration of a 30 percent rating 
for left eye disability have not been met.  38 C.F.R. §§ 
3.344(a), 4.77, 4.84a, Table V, Diagnostic Code 6090 (1998).

2.  The criteria for a rating in excess of 30 percent for the 
period from September 1993 to December 1994 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b), 4.77, 4.84a, Table V, Diagnostic Code 6090 (1998).

3.  The criteria for a rating in excess of 20 percent for the 
period from January 1995 forward have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 
4.77, 4.84a, Table V, Diagnostic Code 6090 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran appeals the evaluation of  his service-connected 
residuals of a inservice left eye injury, manifested as 
diplopia.  The veteran contends that he is entitled to a 
rating in excess of 30 percent for his service-connected left 
eye disability.  The veteran further contends that the 30 
percent rating for his left eye disability, which was reduced 
to 0 percent and then increased to 20 percent, for the period 
from January 1995 forward, should be restored.

Service connection was granted for mild paresis, left 
inferior rectus muscle with diplopia, in June 1978. A 10 
percent evaluation was assigned effective March 24, 1978. The 
assigned evaluation was in creased to 20 percent effective 
December 12, 1984 in March 1985. In May 1988, the evaluation 
provided for the service-connected left eye disability was 
increased to 30 percent, effective November 11, 1988. 

The February 1988 VA examination report upon which the 
veteran's increased rating of 30 percent was initially based 
includes the history of the inservice injury to the veteran's 
eye in 1961 and history of lattice retinal degeneration, 
notes the veteran's medications for hypertension and a 
herniated disc, and includes measurement of uncorrected and 
corrected visual acuity. The examiner noted lattice 
degeneration in both eyes without retinal detachment.  
Diplopia was charted and the examiner assessed the veteran as 
having a small amount of diplopia in many muscle field 
locations.  The examiner wrote that visual fields were 
normal, and vision (apparently corrected for lack of visual 
acuity and diplopia) was 20/25 in each eye.   

An October 1990 VA examination report details the residuals 
of the veteran's left orbit fracture but does not evaluate 
the extent of his diplopia.  In a rating decision dated in 
December 1990, the rating of 30 percent for diplopia was 
continued based on this examination.

During a VA examination in April 1992, the veteran's diplopia 
was charted.  He was found not to have diplopia within the 
central 20 degrees of the Goldman Perimeter Chart.  Diplopia 
was found in several muscle fields between 30 and 40 degrees.  
In a rating decision dated in May 1992, the rating of 30 for 
percent for diplopia was continued based on this examination.

In September 1993, the veteran submitted a claim for an 
increased rating for left eye disability. 

During a VA examination in December 1993, the veteran was 
noted to have a history of orbital trauma of the left eye.  
He complained of intermittent diplopia for 30 years.  He also 
gave a history of retinal holes.  He complained of difficulty 
reading.  Medications for hypertension and arthritis were 
noted.  Corrected vision in the left eye was 20/25 near and 
20/20 far.  Corrected vision in the right eye was 20/25 near 
and 20/25 far.  The veteran was found not to have diplopia.  
There was no visual field deficit.  Defects in the veteran's 
lattice structure, including degeneration and holes, were 
detailed in diagrams of the eyes.  Warnings regarding retinal 
detachment were given.  

Based on the December 1993 VA examination, a rating of 0 
percent was proposed by the RO in February 1994.

In March 1994, the veteran submitted a notice of disagreement 
in which he objected to the proposed reduction, and contended 
that his disability had not become less severe, but instead 
had become more severe.  After the veteran received a hearing 
with respect to the proposed reduction, the veteran's rating 
was reduced to noncompensable (0 percent), effective January 
1995.  

During his August 1994 RO hearing, the veteran testified that 
he had spots in his eyes and that doctors had told him he was 
going to have a detached retina.  He said that they "went 
through everything" at the December 1993 VA examination, and 
told him his vision had improved.  He said he complained at 
the time that he still had double vision.  He also said the 
doctor told him of the possibility he could get a detached 
retina in the future.  He said his glasses, prescribed by VA, 
did not help him.  He averred that his eye problems had 
gotten worse and had caused him to be unable to see things at 
work.  He said he saw spots not all of the time, but most of 
the time.  The veteran said he got double vision at certain 
times and in certain places, especially when he looked down.  
He indicated he did not have problems with double vision when 
looking up.

During a VA examination in April 1996, the veteran was noted 
to have a history of a blowout fracture in 1962 with no 
surgery.  He complained of diplopia in both eyes with upward 
gaze.  Vision was measured at 20/60 uncorrected and corrected 
in the right eye, and 20/70 uncorrected and 20/50 corrected 
in the left eye.  Next to the visual acuity measurements the 
examiner wrote "ETOH odor."   Diplopia in the left eye at 
31 to 40 degrees, right lateral and up, was noted, with no 
visual field deficit.  Although the examiner was advised to 
chart any diplopia present, he did not do so.  The examiner's 
diagnosis was status post old blowout fracture of the left 
eye with minimal inferior rectus muscle fibrosis, diplopia on 
extreme upgaze.

In a May 1996 rating decision the veteran's rating was 
increased to 20 percent effective January 1995, based on the 
April 1996 VA examination.

During the veteran's March 1997 Board hearing, the veteran 
testified that as a result of an inservice fracture to his 
face, he still had no vision at certain angles.  He said he 
had been told by doctors that he might lose his eye.  He said 
he sometimes saw flashes and dots.  He said his eye condition 
had gotten worse every year.  He indicated that his vision 
problems occurred at angles.  He said the glasses VA 
prescribed him helped him to read better.  He indicated he 
was wearing his first pair of glasses.  He felt his condition 
threatened both of his eyes.  He had been advised of the 
possibility of a detached retina.

During a June 1997 VA examination, the veteran was diagnosed 
as status post blowout fracture with residual left inferior 
rectus entrapment in the left eye, stable.  The examiner's 
assessments were decrease in visual acuity secondary to lens 
changes, lattice degeneration and chorioretinal scarring 
bilaterally without holes, and status post blowout fracture 
of the left eye without diplopia noted upon current 
examination.  A Goldman Perimeter Chart was used to evaluate 
whether or to what extent the veteran had diplopia.  The 
notation on the chart indicates the veteran did not have 
diplopia.  

In a follow-up opinion in June 1997, the VA examiner stated 
that the claims file had been reviewed.  The examiner wrote 
that the veteran only experienced diplopia in extreme 
inferior temporal gaze secondary to the orbital blowout 
fracture that he sustained.  According to the examiner, the 
veteran's vision was correctable to 20/25 in both eyes with 
glasses.  The veteran was looking straight ahead or was 
moving the eyes throughout the range of motion of muscles, 
and was without diplopia.  Therefore, according to the 
examiner, the extent of the double vision did not interfere 
with daily activities and would not deter the veteran from 
employment.

Progress notes of September 1998 show that visual acuity was 
found to be 20/50-3 corrected to 20/30-3 in the right eye, 
and 20/25-3, not improved my corrective lenses for the left 
eye.

During a March 1999 VA examination, the veteran was examined 
for nerve injuries of the face or eye and none were found.

During a March 1999 VA examination of the veteran's service-
connected left eye disability, the veteran was diagnosed as 
status post blowout fracture with residual left inferior 
rectus entrapment of the left eye.  The examiner wrote that 
diplopia of the visual field was not supported by clinical 
evaluation of diplopia.  Visual acuity was found to be 20/50-
2 corrected to 20/30-2 in the right eye, and 20/25-2, not 
improved my corrective lenses for the left eye.  A Goldman 
Perimeter Chart was used in evaluating if or to what extent 
the veteran had diplopia. 

Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating for his left eye disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is plausible.  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In accordance with 38 C.F.R. §§ 4.1, 
4.2 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records and all other evidence of record pertaining to the 
history of his service-connected disability and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Rating Criteria for Diplopia and Visual Acuity

When diplopia affects the central 20 degrees of the field of 
vision, the equivalent visual acuity for rating purposes is 
5/200.  When the field from 21 to 30 degrees, down, is 
affected, the equivalent visual acuity is 15/200.  When the 
field from 21 to 30 degrees, lateral, is affected, the 
equivalent visual acuity is 20/100.  When the field from 21 
to 30 degrees, up, is affected, the equivalent visual acuity 
is 20/70.  When the field from 31 to 40 degrees, down, is 
affected, the equivalent visual acuity is 20/200.  When the 
field from 31 to 40 degrees, lateral, is affected, the 
equivalent visual acuity is 20/70.  When the field from 31 to 
40 degrees, up, is affected, the equivalent visual acuity is 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6090. 

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (1998).

The visual acuity equivalencies for diplopia, noted above, 
are to be applied to 38 C.F.R. § 4.84a, Table V (Diagnostic 
Codes 6061 to 6079), to determine the level of disability 
corresponding to a given level of central visual acuity 
impairment.  When there is visual acuity of better than 20/40 
in one eye, a compensable rating is not warranted unless the 
visual acuity of the other eye must is no more than light 
perception only.  Id.

Diplopia which is only occasional or correctable is not 
considered a disability.  38 C.F.R. § 4.77 (1998).

Restoration

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified and will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated. Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction. 38 C.F.R. § 
3.344(a). The provisions of paragraph (a) apply to ratings 
which have continued for five (5) years or more. 38 C.F.R. § 
3.344(c). 

When the issue is whether the RO is justified in reducing a 
veteran's protected rating, the Board is required to 
establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. 3.344(a), that a rating reduction 
is warranted. Where a veteran's rating is reduced without 
observing applicable laws and regulations, such a rating is 
void ab initio. Brown v. Brown, 5 Vet.App. 413 (1993); 
Kitchens v. Brown, 7 Vet.App. 320 (1995).

At the time of the actual reduction in rating in January 
1995, the veteran had been rated at 30 percent rating for 
left eye disability, manifested as diplopia, effective 
January 1988.  Thus, the rating was in effect for a period of 
over 5 years.  He was properly informed of the proposed 
reduction, and presented additional evidence including 
hearing testimony regarding the reduction.

The most complete examinations upon which the veteran's 30 
percent rating for diplopia was originated or continued were 
the February 1988 and April 1992 examinations.  These 
examinations included a charting of the veteran's diplopia 
and a discussion of the extent of his diplopia.

The December 1993 VA examination was as full and complete as 
the February 1988 and subsequent examinations upon which the 
veteran's 30 percent rating for diplopia was authorized and 
continued.  The examiner did not chart the veteran's diplopia 
because there was no diplopia found - the worksheet given to 
him for the examination called for him to provide a Goldman 
perimeter chart only if diplopia was present.  The finding of 
no diplopia was specific and unequivocal, and was made 
despite the veteran's oral history of problems with diplopia.  
Subsequent examinations at which diplopia was not found make 
clear that the finding of no diplopia was not an anomaly.  
The December 1993 examination reflects close review of the 
veteran's left eye, to include corrected and uncorrected 
measurements of near and far vision, and specific new 
findings regarding lattice degeneration, holes, and warning 
signs of retinal detachment.  Corrected distant visual acuity 
at this examination was measured as 20/25 for the right eye 
and 20/20 for the left eye.  Since this examination was as 
full and complete as any prior examination, the reduction of 
the veteran's rating based on this examination was proper.  
38 C.F.R. § 3.344. 

The fact that, based on an April 1996 examination the RO 
subsequently (in a May 1996 rating decision) increased the 
rating to 20 percent from January 1995 forward, does not 
affect the Board's finding that the veteran is not entitled 
to restoration of a 30 percent rating.  The Board here finds 
that a preponderance of the evidence warranted the RO's 
determination in October 1994 that the service-connected left 
eye disability no longer warranted a 30 percent evaluation.  
Consequently, the veteran is not entitled to restoration of a 
30 percent rating for the period from January 1995 forward. 
38 C.F.R. §§ 3.344(a), 4.77, 4.84a, Table V, Diagnostic Code 
6090; Brown, Kitchens.

Increased Rating

The Board notes that the visual acuity measurements at the 
April 1996 VA examination, for both eyes, were markedly worse 
than any other visual acuity measurements before or after 
this examination.  Also, as noted above, the April 1996 
examiner wrote, in the portion of his report in which visual 
acuity measurements were reported, that alcohol was noted on 
the veteran's breath.  The Board notes that corrected visual 
acuity at all VA visual examinations other than the April 
1996 examination was found to be better than 20/40 in both 
eyes.

It is the Board's judgment that, for purposes of determining 
whether the veteran is entitled to an increased rating, the 
June 1997 VA examination visual acuity findings (which are 
the closest in time to the April 1996 findings) are to a very 
large degree more representative and reliable than the April 
1996 findings, and are therefore more suitable for use for 
evaluating the veteran's level of disability during this time 
frame. 

The veteran's June 1997 and March 1999 VA examinations were 
thorough and showed no diplopia at the time of examination.  
The June 1997 examiner stated he had reviewed the claims 
file, and opined that throughout the useful range of motion 
the veteran had no diplopia and that he had diplopia only 
upon extreme inferior temporal gaze.  (Emphasis in original.)  
The veteran's diplopia (or lack thereof) was charted and 
described in detail, and an opinion was offered that the 
veteran's diplopia did not interfere with his visual field 
and employment. 

Since the April 1996 VA examiner's findings are the only 
recent examination at which diplopia was found clinically, 
the Board shall consider these findings in determining 
whether a rating greater than 20 percent is warranted for 
diplopia.  At that examination, diplopia was found right 
lateral and up at 31 to 40 degrees.  Interpreting the 
evidence in the manner most favorable to the veteran, lateral 
diplopia at 31 to 40 degrees is equivalent to visual acuity 
of 20/70, so that vision in the left eye is deemed to be 
20/70 for evaluation purposes.  See 38 C.F.R. § 4.84a.  Two 
recent VA examinations and a VA record of clinical treatment 
each revealed the veteran's right eye vision to be 
correctable to 20/30.  Similarly, the December 1993 VA 
examination showed the veteran's distant corrected vision to 
be 20/25 in the right eye.  Where distant correctable vision 
is less than 20/40 in one eye, no more than a noncompensable 
(0 percent) rating is warranted based on visual acuity, 
unless there is light perception only or worse in the other 
eye.  See 30 C.F.R. § 4.84a, Table V.  Thus, the criteria for 
a rating in excess of 20 percent prior to January 1994, or 30 
percent from January 1995 forward, are not met.

As an alternate ground for denying the veteran's claim for an 
increased rating for left eye disability, the Board notes 
that diplopia was not found upon clinical examination at VA 
examinations in December 1993, June 1997, and March 1999, and 
that diplopia was not noted during a VA clinical eye 
examination in September 1998.  The Board notes that only 
occasional or correctable diplopia is not considered a 
disability.  38 C.F.R § 4.77.  Based on the evidence of 
record, the Board finds that the veteran's diplopia is no 
more than occasional.  Therefore, the veteran's diplopia 
would not be of such severity to satisfy the criteria of a 
rating of 30 percent or more.  On this point, the Board notes 
that the December 1993 VA examination report states that the 
veteran complained of intermittent diplopia, although he did 
not fully concur in this assessment at his August 1994 
hearing.  
 
In sum, the veteran is not entitled to a rating in excess of 
30 percent for the period prior to January 1995 or in excess 
of 20 percent for the period from January 1995 forward.  His 
corrected distant visual acuity in the right eye is better 
than 20/40, so that he cannot meet the criteria for a higher 
rating, since he does not have light perception vision or 
worse in the left eye (even taking into account the diplopia 
found at the April 1996 VA examination).  Also, as noted 
above, the veteran appears to have no more than occasional 
diplopia, which is not a disability for rating purposes.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b), 4.77, 4.84a, Table V, Diagnostic Code 6090.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left eye disability.  38 C.F.R. § 3.321(b) 
(1998).  The Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization for left 
eye disability.  The Board also noted the June 1997 VA 
examiner's opinion that the veteran's left eye disability did 
not interfere with daily activities and should not deter the 
veteran from employment.  Accordingly, the Board finds that 
this case does not warrant extraschedular consideration.  38 
C.F.R. § 3.321(b). 

In its April 1999 rating decision, the RO noted that the 
veteran's visual acuity warranted only a noncompensable 
rating, but continued the 20 percent rating based upon the 
veteran's subjective reports of diplopia, his report that his 
condition can vary on a daily basis, and his statements that 
vision problems affect his employment.  The Board does not 
here disturb the April 1999 decision of the RO.


ORDER

Entitlement to restoration of a disability evaluation of 30 
percent for a left eye disability for the period from January 
1995 forward is denied.

A rating in excess of 30 percent for left eye disability for 
the period from September 1993 to December 1994 is denied.

A rating in excess of 20 percent for a left eye disability 
for the period from January 1995 forward is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

